Pena-C v. State                                                     















IN THE
TENTH COURT OF APPEALS
 

NO. 10-92-073-CV

        CESAR PENA, ET AL.,
                                                                                       Appellants
        v.

        THE STATE OF TEXAS,
                                                                                       Appellee
 

 From the 337th District Court
Harris County, Texas
Trial Court # 498792-A
                                                                                                                
                                                                     
MEMORANDUM OPINION
                                                                                                     

          This appeal was perfected from a judgment signed on November 27, 1991.  The transcript
was filed on March 25, 1992, making the Appellants' brief due to be filed no later than April 24,
1992.
          To date, neither a brief in Appellants' behalf nor a motion for extension of time to file a
brief has been received.
          The appeal is dismissed for want of prosecution.  See Tex. R. App. P. 74(l)(1).
                                                                                 PER CURIAM

Before Chief Justice Thomas,
          Justice Cummings, and
          Justice Vance
Dismissed
Opinion delivered and filed August 26, 1992
Do not publish 

 as the majority holds.
      Ackerman told the reader of his motion for summary judgment exactly the ground under
which he was seeking summary judgment for fees, expenses and attorney’s fees; Section
411.180(d) of the Government Code.  The reader may have to go read the statute, but this is
no different than the movant stating that the ground upon which they rely as “Chapter 101 of
the Texas Tort Claims Act,” or a reference to any one of the myriad of statutes that provide
for some specific relief or defense.  
      We should avoid imposing any magic language requirement to state a ground of recovery
in a summary judgment motion.  If the motion provides a reader reasonable notice of the
ground upon which summary judgment is sought, that should be adequate.  The ground of
recovery is sufficiently stated in Ackerman’s summary judgment motion.
      For the reasons stated, I respectfully dissent from the majority’s remand of this cause on
the basis indicated.  I concur in the remainder of the opinion.


                                                                               TOM GRAY
                                                                               Justice

Dissenting opinion delivered and filed October 4, 2000
Publish